Citation Nr: 0633775	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of death 
of the veteran.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had honorable active service from July 1942 to 
January 1947; he died in 2003.  The appellant is the 
surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claim of entitlement to service connection for 
the cause of death of the veteran, as well as her claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

By an October 13, 2006 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

Entitlement to 38 U.S.C.A. § 1318 benefits can be 
established: (1) by meeting the statutory duration 
requirements for a total disability rating; or (2) by showing 
that such requirements would have been met but for clear and 
unmistakable error (CUE) in a previous rating decision.  See 
National Organization of Veterans' Advocates Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003); 38 C.F.R. § 3.22 (2004).

The appellant's representative appears to be raising the 
issue of clear and unmistakable error in relation to the 
assignment of the effective date for the grant of 
unemployability benefits to the veteran.  As such a claim 
would be inextricably intertwined with the 38 U.S.C.A. § 1318 
issue on appeal, the matter is REFERRED to the AMC/RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

When the veteran died, service connection was in effect for 
traumatic arthritis of the right wrist, evaluated as 50 
percent disabling; for residuals of a fracture of the right 
radius and ulna, evaluated as 40 percent disabling; for 
muscle atrophy of the right forearm, evaluated as 30 percent 
disabling; for residuals of a fracture of the right femur, 
evaluated as 10 percent disabling; for residuals of facial 
burns, evaluated as zero percent disabling; and for traumatic 
pneumonitis of the right lung, evaluated as zero percent 
disabling.  A total disability rating for compensation 
purposes based on individual unemployability had been in 
effect since November 18, 1996.

The veteran's death certificate indicates that the cause of 
his death was respiratory failure due to or as a consequence 
of sepsis due to or as a consequence of multi-organ system 
failure.  The death certificate did not list any significant 
conditions that contributed to the veteran's death but did 
not result in the previously stated underlying cause.  No 
autopsy was performed.

The veteran's death certificate also indicates that he died 
in a VA medical center.  However, no VA health care records 
dated later than 1996 are of record and this makes it 
difficult to track the medical conditions that contributed to 
the veteran's death.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA must obtain outstanding federal records, 
which may well contain significant medical findings and 
conclusions.  See 38 U.S.C.A. § 5103A(b-c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) (2006).  Therefore, 
the relevant VA treatment records should be obtained and 
associated with the claims file.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Here, the RO has not provided the appellant with 
information concerning effective dates.

The Board notes that adjudication of the appellant's CUE 
claim may impact her 38 U.S.C.A. § 1318 claim, especially if 
CUE is found, and the assignment of one or more evaluations 
or effective dates is changed as a result.  As such, because 
the resolution of the appellant's unadjudicated CUE claim 
might potentially impact her 38 U.S.C.A. § 1318 claim, any 
CUE claim is inextricably intertwined with the 38 U.S.C.A. 
§ 1318 claim on appeal, and a Board decision on the 
38 U.S.C.A. § 1318 claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claims on appeal and to afford 
full procedural due process, the case is REMANDED for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2006).  In particular, 
the AMC/RO should notify the appellant of 
the information and evidence yet needed 
to substantiate each of her claims and of 
what part of such evidence she should 
obtain and what part the AMC/RO will yet 
attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should 
also be told to submit any pertinent 
evidence in her possession that has not 
been previously submitted.

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the veteran beginning in January 1996 
not already of record should be 
identified and obtained.  All records 
obtained should be associated with the 
claims file.  This should include nurses' 
notes, progress notes, doctors' orders, 
pulmonary and cardiology evaluations, 
social work notes, imaging reports, 
pulmonary function studies, laboratory 
reports, etc.  These records should be 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results.

3.  The RO should obtain from the 
appellant the names and addresses of all 
private physicians and/or medical 
facilities that provided the veteran any 
treatment for his service-connected and 
non-service-connected medical conditions 
since January 1996, and secure all 
available relevant reports not already of 
record from those sources.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  
In so doing, the RO should adjudicate any 
underlying CUE claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories and all appropriate versions of 
the regulations.

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable statutes and regulations 
considered pertinent to each of the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

